 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 1 of 8 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION



NAOMY FRAY-REGATO, an individual,               CIVIL ACTION

                    Plaintiff,
                                                Case No. 8:21-cv-1264
v.
                                                Judge:
MOODY AGENCY, LLC, a Florida
limited liability company,                      Mag. Judge:

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, NAOMY FRAY-REGATO (“FRAY-REGATO”

or Plaintiff), by and through undersigned counsel, and states the following for her

Complaint:

                                 CAUSES OF ACTION

      1.     This is an action brought under the Pregnancy Discrimination Act

(PDA) and Florida Civil Rights Act (FCRA) for (1) pregnancy discrimination in

violation of the PDA, and (2) pregnancy discrimination in violation of the FCRA.

                                     PARTIES

      2.     The Plaintiff, NAOMY FRAY-REGATO (“FRAY-REGATO”) is an

individual and a resident of Florida who at all material times was employed by

the Defendant in Sarasota County, Florida.

                                        1
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 2 of 8 PageID 2




      3.     Defendant, MOODY AGENCY, LLC (“MOODY” or “Defendant”) is

a Florida limited liability company, and has a principal place of business Sarasota

County, Florida 33908. The Defendant employed FRAY-REGATO.

      4.     The Defendant employs in excess of 15 employees and is an employer

under the PDA and FCRA.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.     This Court has supplemental jurisdiction over FRAY-REGATO’s

state law claims pursuant to 28 U.S.C. §1367.

      7.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff was employed in Sarasota County, and the

Defendant conducts business in, and some or all of the events giving rise to

Plaintiff’s claims occurred in Sarasota County, Florida, which is within the Middle

District of Florida. Venue is proper in the Tampa Division under Local Rule

1.02(b)(5) since Sarasota County is within the Tampa Division.

      8.     FRAY-REGATO timely filed a Charge of Discrimination with the U.S.

Equal Employment Opportunity Commission (EEOC) and received her Notice of

Right to Sue on April 5, 2021, a true and accurate copy of which is attached as

Exhibit 1.




                                         2
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 3 of 8 PageID 3




                         GENERAL ALLEGATIONS

      9.     FRAY-REGATO began her employment with the Defendant on

August 12, 2019 and was employed as a personal lines representative.

      10.    FRAY-REGATO always performed her assigned duties in a

professional manner and was very well qualified for her position despite her

pregnancy.

      11.    FRAY-REGATO       received    great   performance     reviews   from

Defendant’s managers- that is until she disclosed her pregnancy.

      12.    On or about January 17, 2020, FRAY-REGATO informed her

supervisor of her pregnancy.

      13.    Within a matter of only a few days, FRAY-REGATO’s supervisor had

doubled FRAY-REGATO’s normal workload, including adding in new job duties

that had previously never been assigned.

      14.    On or about January 23, 2020, FRAY-REGATO was suffering from a

bout of morning sickness due to her pregnancy and was running late for work. In

accordance with the Defendant’s policy, she promptly called her supervisor to

advise of her sickness and that she would be a few minutes late. Her supervisor

advised her not to come into work.

      15.    As she had been told not to come into work, FRAY-REGATO used

her time to attend a prenatal appointment to address her morning sickness for



                                       3
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 4 of 8 PageID 4




which she obtained a doctor’s note, which she was going to provide to her

supervisor.

      16.     However, on January 24, 2020, FRAY-REGATO’s supervisor called

her to advise that she was being terminated for not coming to work the day before,

despite having been specifically being told not to come into work.

      17.     The Defendant terminated FRAY-REGATO as a result of pregnancy.

      18.     The Defendant's tangible, adverse employment actions were causally

connected to FRAY-REGATO's pregnancy.

      19.     The Defendant intentionally and systematically discriminated against

FRAY-REGATO by using her pregnancy as the substantial or motivating factor in

the Defendant’s decision not to continue FRAY-REGATO's employment and

terminating her.

      20.     The   Defendant’s    decision    to   terminate   FRAY-REGATO’s

employment violated FRAY-REGATO’s rights under the PDA and FCRA.

 COUNT I – VIOLATION OF THE PREGNANCY DISCRIMINATION ACT
                            (PDA)

      21.     Plaintiff incorporates by reference Paragraphs 1-20 of this Complaint

as though fully set forth below.

      22.     At all material times, FRAY-REGATO was an employee and the

Defendant was her employer covered by and within the meaning of the PDA.




                                         4
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 5 of 8 PageID 5




         23.      The Defendant intentionally discriminated against FRAY-REGATO

because she was pregnant with regard to the terms and conditions of her

employment, whereas other similarly situated non-pregnant employees were

given unrestricted brief leave to accommodate their physical incapacity or for no

reason at all.

         24.      The Defendant’s employment and disciplinary policies were applied

differently to FRAY-REGATO because of her pregnancy.

         25.      The Defendant intentionally discriminated against FRAY-REGATO

by discharging her because she became pregnant.

         26.      The Defendant acted with malice or reckless indifference to the civil

rights of FRAY-REGATO.

         27.      FRAY-REGATO has exhausted her administrative remedies and this

Count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.          Injunctive relief directing Defendant to cease and desist from all

               pregnancy discrimination of all employees;

   ii.         Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained

               her position with Defendant, plus interest, including but not limited to

               lost salary and bonuses;

                                             5
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 6 of 8 PageID 6




   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

                 COUNT II – VIOLATION OF THE FCRA- PREGNANCY

          28.      Plaintiff incorporates by reference Paragraphs 1-20 of this Complaint

as though fully set forth below.

          29.      At all material times, FRAY-REGATO was an employee and the

Defendant was her employer covered by and within the meaning of the FCRA.

          30.      The Defendant intentionally discriminated against FRAY-REGATO

because she was pregnant with regard to the terms and conditions of her

employment, whereas other similarly situated non-pregnant employees were

given unrestricted brief leave to accommodate their physical incapacity or for no

reason at all.

          31.      The Defendant’s employment and disciplinary policies were applied

differently to FRAY-REGATO because of her pregnancy.

                                                6
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 7 of 8 PageID 7




          32.      The Defendant intentionally discriminated against FRAY-REGATO

by discharging her because she became pregnant.

          33.      The Defendant acted with malice or reckless indifference to the civil

rights of FRAY-REGATO.

          34.      FRAY-REGATO has exhausted her administrative remedies and this

Count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.           Injunctive relief directing Defendant to cease and desist from all

                pregnancy discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

                                                7
 Case 8:21-cv-01264-MSS-TGW Document 1 Filed 05/25/21 Page 8 of 8 PageID 8




   vii.    Compensatory damages, and;

   viii.   Such other relief as this Court shall deem appropriate.


                           DEMAND FOR JURY TRIAL

     NOW COMES the Plaintiff, NAOMY FRAY-REGATO, by and through her

undersigned attorney, and demands a jury trial under Federal Rule of Civil

Procedure 38 on all issues triable of right by a jury in this action.



                                 Respectfully submitted,



Dated: May 25, 2021              /s/ Benjamin H. Yormak
                                 Benjamin H. Yormak
                                 Florida Bar Number 71272
                                 Trial Counsel for Plaintiff
                                 Yormak Employment & Disability Law
                                 9990 Coconut Road
                                 Bonita Springs, Florida 34135
                                 Telephone: (239) 985-9691
                                 Fax: (239) 288-2534
                                 Email: byormak@yormaklaw.com




                                           8
